                                               USDC SONY
                                               DOCUMENT
                                               ELECTRONIC.A.LLY FILED
UNITED STATES DISTRICT COURT
                                               DOC# ----:----.--r;,--:-,---;::_-=.,--...--
SOUTHERN DISTRICT OF NEW YORK                  DATE FILED: _ . f., f__:~. t:'.J:t::~...c,

CARRIE SCHEUFELE et al.,

                        Plaintiffs,             17cv5753 (JGK)

              - against -                       ORDER

TABLEAU SOFTWARE, INC. et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

       For the reasons stated on the record at the argument on

January 16, 2020, the lead plaintiff, Plumbers and Pipefitters

National Pension Fund, has satisfied the requirements for class

certification under Rule 23(a) and Rule 23(b) (3) of the Federal

Rules of Civil Procedure. The motion for class certification is

granted. The lead plaintiff is designated as class

representative. Robbins Geller Rudman    &   Dowd LLP is designated

as class counsel. The Clerk is directed to close Docket Number

111.

SO ORDERED.

Dated:     New York, New York
           January 16, 2020

                                      United States District Judge
